—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the State Board of Parole which denied petitioner’s request for parole.
After killing his wife in the presence of his son, petitioner was convicted of manslaughter in the second degree and two counts of criminal possession of a weapon in the second degree and was sentenced to prison. Petitioner commenced this CPLR article 78 proceeding challenging the denial of his request for *921parole on the basis that this determination is arbitrary and irrational. The record reveals that, in denying petitioner’s request, the State Board of Parole took into consideration the violent nature of the crimes, defendant’s lack of remorse and his unwillingness to accept responsibility for the crimes. These factors were relevant to defendant’s suitability for release and provided a rational basis for the Board’s determination. We have considered petitioner’s remaining claims and find them to be without merit.
Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.